Opinion issued February 5, 2009




 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00327-CR
____________

DANIEL DAVID WILKERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 41934



MEMORANDUM  OPINION
	Because  appellant filed a motion requesting self-representation,  we abated
this appeal and ordered a hearing in the trial court.  The trial court conducted the
hearing on October 24, 2008, and the supplemental record of that hearing has been
filed in this Court. (1)  At the hearing, appellant stated that he wished to withdraw this
appeal.
	 Appellant has not filed a written motion to withdraw the appeal.  See Tex.
R. App. P. 42.2(a).  However, given appellant's expressed desire to forego pursuit of
his appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed. 
	Any pending motions are denied as moot.
	The clerk of this Court is directed to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    The appeal was reinstated by separate order.